[Cite as Schoch v. Schoch, 2019-Ohio-1394.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

CARMEN SCHOCH                                        C.A. No.       18CA011382

        Appellant

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
JEFFREY SCHOCH                                       COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Appellee                                     CASE No.   17DR082335

                                DECISION AND JOURNAL ENTRY

Dated: April 15, 2019



        CALLAHAN, Judge.

        {¶1}    Appellant, Carmen Schoch, appeals the judgment of divorce ordered by the

Lorain County Court of Common Pleas, Domestic Relations Division. This Court affirms in part

and reverses in part.

                                                I.

        {¶2}    Carmen and Jeffrey Schoch married in 1998.         Throughout their twenty-year

marriage, they shared a residence, but conducted their financial affairs on a mostly separate

basis. Mr. Schoch was employed by the Cleveland Regional Transit Authority before and

throughout the marriage until his physical condition required him to enter disability retirement in

2016. Ms. Schoch worked in a variety of senior care positions throughout the marriage. The

couple’s most significant marital assets consisted of the marital residence, the marital portion of

Mr. Schoch’s retirement through the Ohio Public Employees Retirement System (“OPERS”) and
                                                 2


his deferred compensation, and their respective collections that they acquired during the course

of the marriage.

       {¶3}    When the Schochs divorced in 2018, the trial court determined that the value of

the marital residence was $124,000 and concluded that a portion of the equity was Mr. Schoch’s

separate property based on the premarital purchase of the property and contributions toward the

construction of a pole barn from the sale of a premarital asset. The trial court recognized that

Mr. Schoch’s OPERS retirement was a marital asset, but awarded it to Mr. Schoch in its entirety

without determining its value. The trial court assigned a zero value to each item in the parties’

collections and awarded each collection in its entirety to the respective spouse. The trial court

also determined that Ms. Schoch’s conduct during the course of the divorce proceedings

warranted an award of attorney’s fees to Mr. Schoch.

       {¶4}    Ms. Schoch filed this appeal. Her five assignments of error are rearranged for

purposes of discussion.

                                                II.

                              ASSIGNMENT OF ERROR NO. 3

       THE COURT COMMITTED REVERSIBLE ERROR WHEN IT FOUND THE
       MARITAL HOME TO BE VALUED AT $124,000, RELYING UPON AN
       APPRAISAL IT SPECIFICALLY EXCLUDED FROM EVIDENCE.

       {¶5}    In Ms. Schoch’s third assignment of error, she argues that having excluded an

appraisal of the marital residence, the trial court erred by relying on the parties’ testimony about

the home’s value that was based on that report. This Court does not agree.

       {¶6}    Because a trial court has discretion in determining the value of a marital asset, this

Court will not reverse such a determination in the absence of an abuse of that discretion. Fetzer

v. Fetzer, 9th Dist. Wayne No. 12CA0036, 2014-Ohio-747, ¶ 34, citing Sergi v. Sergi, 9th Dist.
                                                3


Summit No. 17476, 1996 WL 425914, *4 (July 31, 1996). An abuse of discretion is present

when a trial court’s decision “‘is contrary to law, unreasonable, not supported by evidence, or

grossly unsound.’” Menke v. Menke, 9th Dist. Summit No. 27330, 2015-Ohio-2507, ¶ 8, quoting

Tretola v. Tretola, 3d Dist. Logan No. 8-14-24, 2015-Ohio-1999, ¶ 25.

       {¶7}     A witness who offers an opinion regarding the value of property must ordinarily

be qualified as an expert, but an owner of property may testify about its value without being so

qualified. Corrigan v. Corrigan, 9th Dist. Medina No. 3174-M, 2001 WL 1044210, *2 (Sept.

12, 2001), citing Tokles & Sons, Inc. v. Midwestern Indemn. Co., 65 Ohio St. 3d 621 (1992),

paragraphs one and two of the syllabus, overruled on other grounds by Zoppo v. Homestead Ins.

Co., 71 Ohio St. 3d 552 (1994). The basis for this rule is that an owner is presumed to be familiar

with the property by virtue of “having purchased or dealt with it.” Tokles & Sons, Inc., at

paragraph two of the syllabus.

       {¶8}     In this case, Ms. Schoch’s attorney objected to the admission of the appraisal

report because the appraiser did not appear to testify and authenticate its contents. Nonetheless,

both Ms. Schoch and Mr. Schoch identified the value set by the appraiser and expressed their

own opinions about whether that number accurately reflected the value of the property. Their lay

witness testimony in this regard was proper. See Corrigan at *2. Ms. Schoch did not object to

Mr. Schoch’s testimony and, in addition, this Court notes that Ms. Schoch also testified about the

appraised value of the home in response to an inquiry from her own attorney. The trial court did

not abuse its discretion by permitting this testimony, and Ms. Schoch’s third assignment of error

is overruled.
                                                  4


                               ASSIGNMENT OF ERROR NO. 4

       THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT ORDERED
       ATTORNEY[’S] FEES TO BE AWARDED TO THE APPELLEE DESPITE NO
       EVIDENCE ON THE RECORD TO JUSTIFY THE SAME.

       {¶9}    Ms. Schoch’s fourth assignment of error argues that the trial court abused its

discretion by awarding attorney’s fees when the record did not support the conclusion that she

engaged in misconduct.

       {¶10} A trial court may award attorney’s fees in a divorce as provided by R.C.

3105.73(A):

       In an action for divorce, dissolution, legal separation, or annulment of marriage or
       an appeal of that action, a court may award all or part of reasonable attorney’s
       fees and litigation expenses to either party if the court finds the award equitable.
       In determining whether an award is equitable, the court may consider the parties’
       marital assets and income, any award of temporary spousal support, the conduct
       of the parties, and any other relevant factors the court deems appropriate.

“Because a court addresses an award of attorney[’s] fees through equitable considerations, a trial

court properly can consider the entire spectrum of a party’s actions, so long as those actions

impinge upon the course of the litigation.” Padgett v. Padgett, 10th Dist. Franklin No. 08AP-

269, 2008-Ohio-6815, ¶ 17. A trial court has broad discretion in considering an award of

attorney’s fees, and an award will only be reversed upon an abuse of the trial court’s discretion.

Guziak v. Guziak, 80 Ohio App. 3d 805, 816 (9th Dist.1992).

       {¶11} In its discussion of attorney’s fees, the trial court focused on Ms. Schoch’s

conduct during the course of the divorce litigation. In that regard, the trial court observed:

       [Ms. Schoch] engaged in misconduct. She hid [Mr. Schoch’s] jewelry and
       surreptitiously sent the property to Maryland. She destroyed property in the
       household and even told her son to not be careful with Mr. Schoch’s belongings.
       Lastly, she arrived at an agreed upon meeting to discuss settlement, but then left
       after driving [past] the window.

The record supports the trial court’s conclusions.
                                                5


       {¶12} Mr. Schoch testified that he owned several pieces of gold jewelry that had been

missing for several years. Ms. Schoch’s son, Dustin Whiteaker, recalled that near the time the

parties’ divorce proceedings commenced, Ms. Schoch gave him a container secured with a zip tie

for safekeeping, representing that she was concerned about leaving her possessions in the marital

residence. He testified that Ms. Schoch checked the box during a visit a few months later, but

that apart from that, he stored it in his out-of-state home undisturbed until March 2018. At that

time, when Ms. Schoch asked him to return the container during a visit to Ohio, Mr. Whiteaker

decided to open it. He testified that in addition to some of Ms. Schoch’s jewelry, the box

contained a gold bracelet and necklace that he recognized as belonging to Mr. Schoch. Mr.

Whiteaker also testified regarding Ms. Schoch’s conduct during his visit to Ohio. Specifically,

he recalled that Ms. Schoch criticized him for exercising care while he helped Mr. Schoch move

items in the garage of the marital home because it was “going to be [her] stuff anyways.”

       {¶13} Mr. Schoch testified about Ms. Schoch’s conduct during the divorce litigation.

He noted that she had retained two previous attorneys and that his attempts to resolve the case

had been consistently frustrated:

       [Counsel] and I came up with a proposal and we proposed it to [Ms. Schoch], and
       we got absolutely no response until I found out that she fired the lawyer and got
       another lawyer, a second lawyer. And in that process, we presented another
       proposal, and the same thing happened. No nothing was sent back, nothing was
       heard back, there was no offer on top of my offer, and that lawyer ended up not
       being her representative also.

Mr. Schoch also testified that at times, he believed that the parties had reached an agreement as

the result of settlement conferences, but that the settlements never came to fruition. Finally, he

recalled that he and his attorney scheduled a meeting with Ms. Schoch at a place and time of her

choosing during a period of time in which she was unrepresented. According to Mr. Schoch’s
                                                 6


testimony, he saw Ms. Schoch drive past the meeting location and drive away without leaving

her vehicle.

       {¶14} Ms. Schoch disputes this testimony at every point, but it is within the trial court’s

discretion to evaluate the credibility of witnesses. Laubert v. Clark, 9th Dist. Medina No.

03CA0077-M, 2004-Ohio-2113, ¶ 10. The trial court did not abuse its discretion by determining

that Ms. Schoch’s misconduct warranted an equitable award of attorney’s fees under R.C.

3105.73(A).

       {¶15} Ms. Schoch’s fourth assignment of error is overruled.

                              ASSIGNMENT OF ERROR NO. 5

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
       FOUND THAT THE POLE BARN WAS CONSTRUCTED VIA SEPARATE
       PROCEEDS OF THE APPELLEE.

       {¶16} In her fifth assignment of error, Ms. Schoch maintains that the trial court erred by

concluding that a pole barn on the parties’ property was constructed entirely with proceeds from

the sale of Mr. Schoch’s separate property. This Court disagrees.

       {¶17} R.C. 3105.171(B) provides that “[i]n divorce proceedings, the court shall * * *

determine what constitutes marital property and what constitutes separate property.” This is a

fact-based determination that falls squarely within the province of the trial court, and this Court

reviews that determination under a manifest weight standard. See Suppan v. Suppan, 9th Dist.

Wayne No. 17AP0015, 2018-Ohio-2569, ¶ 23, citing Morris v. Morris, 9th Dist. Summit No.

22778, 2006-Ohio-1560, ¶ 23. When the weight of the evidence is challenged in a civil case, this

Court “‘weighs the evidence and all reasonable inferences, considers the credibility of witnesses

and determines whether in resolving conflicts in the evidence, the [finder of fact] clearly lost its

way and created such a manifest miscarriage of justice that the [judgment] must be reversed and
                                                 7


a new trial ordered.’” (Alterations in original.) Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-

Ohio-2179, ¶ 20, quoting Tewarson v. Simon, 141 Ohio App. 3d 103, 115 (9th Dist.2001).

       {¶18} “Separate property” includes “all real and personal property * * * that is found by

the court to be * * * acquired by one spouse prior to the date of the marriage[.]” R.C.

3105.171(A)(6)(a)(ii). An asset retains its character as separate property when comingled with

marital property unless the separate property is not traceable. R.C. 3105.171(A)(6)(b). The

party claiming that separate property retains its character has the burden of proving its status,

which may be accomplished by testimony or documentary proof. See Eikenberry v. Eikenberry,

9th Dist. Wayne No. 09CA0035, 2010-Ohio-2944, ¶ 27.

       {¶19} The parties do not dispute that Mr. Schoch owned a 1970 Plymouth Barracuda at

the time of their marriage or that Mr. Schoch sold the Barracuda to finance construction of a pole

barn adjacent to the marital residence for the storage of Mr. Schoch’s collection of engines.

They also do not dispute that equity in the marital residence attributable to the pole barn is Mr.

Schoch’s separate property to the extent that it can be traced to the sale of the Barracuda and that

the value of the equity attributable to the pole barn is $25,000. The area of disagreement

between them is, therefore, narrow: Mr. Schoch maintained that the entire cost of erecting the

pole barn was financed by the sale of the Barracuda. Ms. Schoch, on the other hand, claimed

that Mr. Schoch only received $17,000 when he sold the Barracuda and that she financed the rest

of the construction with her separate funds.

       {¶20} Mr. Schoch testified that he sold the 1970 Barracuda for $25,000, identified the

purchaser, and represented that he used all of the proceeds from the sale to finance construction

of the pole barn. He expressed that he had no knowledge of any funds that Ms. Schoch

contributed from her separate property toward the construction, and he disputed her claim to
                                                8


have done so. Ms. Schoch, on the other hand, testified that Mr. Schoch sold the Barracuda for

less than its full value—for either $17,000 or $18,000. She testified that she paid for the rest of

the construction cost with $7,000 of her separate property that had been given to her by her

father and later contributed another $1,200 from the same source. Ms. Schoch did not have any

documentation confirming her alleged contribution of cash toward the construction.

       {¶21} The trial court found Mr. Schoch’s testimony regarding the construction of the

pole barn to be credible, concluding that of the total equity in the marital residence of

$96,038.28, “$25,000 * * * is [Mr. Schoch]’s separate property and is traceable back to the sale

of his Plymouth Barracuda.” The trial court was in the best position to evaluate the parties’

credibility by “observ[ing] their demeanor, gestures and voice inflections, and us[ing] these

observations in weighing the credibility of the proffered testimony.” Seasons Coal Co., Inc. v.

Cleveland, 10 Ohio St. 3d 77, 80 (1984). See also Eastley, 132 Ohio St. 3d 328, 2012-Ohio-

2179, at ¶ 21 (citing Seasons Coal for the proposition that “the court of appeals must always be

mindful of the presumption in favor of the finder of fact.”). Given the record in this case, we

cannot say that the trial court “‘clearly lost its way and created * * * a manifest miscarriage of

justice’” by determining that the full $25,000 of equity attributable to the pole barn is Mr.

Schoch’s separate property. See Eastley at ¶ 20, quoting Tewarson, 141 Ohio App. 3d at 115.

       {¶22} Ms. Schoch’s fifth assignment of error is overruled.

                              ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT ABUSED THE DISCRETION AFFORDED IT BY LAW
       WHEN IT RULED THAT APPELLEE WAS TO KEEP THE ENTIRE
       COLLECTION OF THE BRIGGS & STRATTON ENGINES FREE FROM
       ANY CLAIMS OF THE APPELLANT.
                                                  9


                               ASSIGNMENT OF ERROR NO. 2

        THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT RULED
        THAT THE ENTIRETY OF THE APPELLEE’S OPERS PENSION AND
        DISABILITY BENEFITS SHOULD BE HIS SOLE PROPERTY, FREE FROM
        ANY CLAIMS OF THE APPELLANT DESPITE ITS MARITAL STATUS.

        {¶23} In her first and second assignments of error, Ms. Schoch argues that the trial court

erred by ordering an equitable division of the marital property that awarded one hundred percent

of Mr. Schoch’s collection of engines and his entire pension to him without assigning a value to

the parties’ collections.

        {¶24} R.C. 3105.171(C)(1) requires trial courts to divide marital property equally,

except to the extent that an equal division would be inequitable. Neville v. Neville, 99 Ohio St. 3d
275, 2003-Ohio-3624, ¶ 5. In that situation, a trial court may order an equitable division. Id.

The trial court must bear in mind that “[e]ach spouse shall be considered to have contributed

equally to the production and acquisition of marital property” and must consider “all relevant

factors” related to the property division in determining what is equitable. R.C. 3105.171(C)(2);

Neville at ¶ 11. These include:

        (1) The duration of the marriage;

        (2) The assets and liabilities of the spouses;

        (3) The desirability of awarding the family home, or the right to reside in the
        family home for reasonable periods of time, to the spouse with custody of the
        children of the marriage;

        (4) The liquidity of the property to be distributed;

        (5) The economic desirability of retaining intact an asset or an interest in an asset;

        (6) The tax consequences of the property division upon the respective awards to
        be made to each spouse;

        (7) The costs of sale, if it is necessary that an asset be sold to effectuate an
        equitable distribution of property;
                                                    10


          (8) Any division or disbursement of property made in a separation agreement that
          was voluntarily entered into by the spouses;

          (9) Any retirement benefits of the spouses, excluding the social security benefits
          of a spouse except as may be relevant for purposes of dividing a public pension;
          [and]

          (10) Any other factor that the court expressly finds to be relevant and equitable.

R.C. 3105.171(F). “Since a trial court has broad discretion in the allocation of marital assets, its

judgment will not be disturbed absent an abuse of discretion.” Neville at 278.

          {¶25} As this Court has recognized, trial courts have a duty to determine the value of all

marital assets when fashioning a property distribution. Wenger v. Wenger, 9th Dist. Wayne No.

02CA0065, 2003-Ohio-5790, ¶ 18, citing Rupp v. Rupp, 6th Dist. Ottawa No. OT-86-71, 1987
WL 20443, *2 and Willis v. Willis, 19 Ohio App. 3d 45, 48 (1984). “[A] trial court is not

privileged to omit valuation altogether.” Willis at 48. When a trial court does so, it may affect

the entire division of property, and when valuation is omitted, this Court cannot effectively

review the property division. Zona v. Zona, 9th Dist. Medina No. 05CA0007-M, 2005-Ohio-

5194, ¶ 7. “If the parties fail to present evidence regarding an asset’s value, the trial court should

instruct the parties to submit such evidence.” Wenger at ¶ 18, citing Willis at 48. See also Zona

at ¶ 6.

          {¶26} The Schochs’ major marital assets included the marital portion of the equity in

their home, which the trial court valued at $71,038.28, and Mr. Schoch’s deferred compensation

account with a total value of $57,671.29. 1 The trial court also determined that their respective

collections were marital property, but assigned zero value to them despite some testimony of

value in the record. As the trial court concluded, Mr. Schoch’s disability benefits are not marital



          1
              It is unclear whether the trial court determined the value of the marital portion of this
account.
                                                 11


assets until such time as he may elect to receive disability payments instead of pension payments,

if possible. See Bevan v. Bevan, 9th Dist. Lorain No. 06CA008968, 2008-Ohio-724, ¶ 7. His

retirement plan, however, is a marital asset that must be considered as part of the property

division. “[A] vested pension plan accumulated during marriage is a marital asset that must be

considered in arriving at an equitable division of property.” Bisker v. Bisker, 69 Ohio St. 3d 608,

609 (1994), citing Holcomb v. Holcomb, 44 Ohio St. 3d 128 (1989), syllabus. Nonetheless, the

trial court did not assign any value to Mr. Schoch’s pension.

       {¶27} It is apparent that the trial court intended to affect an equitable division of

property in this case that accounted for all of the relevant factors, as provided by R.C.

3105.171(F). Because the trial court failed to value two of the parties’ major assets, however,

this Court is unable to determine whether the property distribution is equitable. Ms. Schoch’s

first and second assignments of error are sustained solely on that basis. See Willis at 48.

                                                III.

       {¶28} Ms. Schoch’s third, fourth, and fifth assignments of error are overruled. Her first

and second assignments of error are sustained to the extent explained above. The judgment of

the Lorain County Court of Common Pleas, Domestic Relations Division, is affirmed in part and

reversed in part, and this matter is remanded to the trial court for proceedings consistent with this

opinion.

                                                                         Judgment affirmed in part,
                                                                                  reversed in part,
                                                                              and cause remanded.




       There were reasonable grounds for this appeal.
                                                12


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed equally to both parties.




                                                     LYNNE S. CALLAHAN
                                                     FOR THE COURT



TEODOSIO, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

DAVID J. BERTA, Attorney at Law, for Appellant.

PAMELA J. MACADAMS, Attorney at Law, for Appellee.